Opinion issued December 3, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00850-CV



IN RE TEXAS TRI-CARE REHABILITATION AND LAWRENCE
RODDICK, D.C., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relators, Texas Tri-Care Rehabilitation and
Lawrence Roddick, D.C., seek relief compelling the trial court to sustain objections
they have asserted to requests for production and to vacate the order compelling them
to respond to certain requests for production.            
We deny the petition for writ of mandamus.      
 
Per Curiam 

Panel consists of Justices Keyes, Alcala, and Hanks.  


1. 	The underlying case is Arthur Minguez, Jr., and St. John Partnership, Ltd. D/B/A
Pecan Valley Ambulatory Surgery Center v. Ihsan Shanti, Texas Tri-Care
Rehabilitation, and Lawrence Roddick, D.C., No. 2009-20966, in the 11th Judicial
District Court of Harris County, Texas, the Hon. Mike Miller, presiding.